IKUTA, Circuit Judge, dissenting.
Giannini appeals pro se from the district court’s judgment dismissing his claims under 42 U.S.C. §§ 1983, 1985 and 1986 against individual employees of the State Bar. Giannini alleges that certain State Bar employees unfairly reduced Giannini’s bar examination scores in retaliation for exercising his First Amendment right to speak out in favor of reciprocal admissions for attorneys.
We have held that a free speech retaliation claim is cognizable under section 1983. See, e.g., Soranno’s Gaseo, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir.1989) (“Deliberate retaliation by state actors against an individual’s exercise of this right [the right to petition the government for redress of grievances] is actionable under section 1983.”). A plaintiff may demonstrate a First Amendment retaliation claim by showing that defendants intended to interfere with the plaintiffs exercise of his First Amendment rights, and the defendants’ acts “would chill or silence a person of ordinary firmness from future First Amendment activities.” See Mendocino Envtl. Ctr. v. Mendocino County, 192 F.3d 1283, 1300-01 (9th Cir.1999); see also Pinard v. Clatskanie Sch. Dist., 467 F.3d 755 (9th Cir.2006).
When a district court dismisses a complaint on its face, we review the jurisdic*674tional issue as if raised in a motion to dismiss. See Bernhardt v. County of Los Angeles, 279 F.3d 862, 867 (9th Cir.2002). If we accept as true the material allegations of Giannini’s complaint, Giannini has succeeded in alleging the elements of a First Amendment retaliation claim under section 1983. Therefore the district court had subject matter jurisdiction over his complaint.
The majority’s opinion indicates that Giannini suffered no deprivation because he had not yet been denied admission to the bar. However, our cases establish that the chilling of one’s speech is deprivation enough for purposes of a section 1983 claim. Accordingly, I respectfully dissent.